DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 9-13 and 15-20 are pending, of which claim 1, 13, and 18 are independent. Claims 1, 13, and 18 were amended.

Response to Arguments
Applicant’s amendments and arguments, see response at 8-9, with respect to the amendments distinguishing over the art of record have been fully considered and are persuasive.  The previous rejections of claims 1-5, 9-13 and 15-20 under 35 USC 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 9-13 and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Bae et al., US Patent Application Publication No. 2007/0285425 discloses using mesh data to reverse model an object. The object is detected, various features that are identified are set and a reference coordinate frame of mesh data is established. A three-dimensional model is produced with features based on the mesh data and sketch data (Fig. 1, [0054-0060]).

Rebello, et al., US Patent No. 7,219,043 discloses a parametric master model to permit scaling of geometric features in the CAD model. Rebello also discloses that to aid in reverse engineering of parts, the part first is created as an editable non-parametric model with features that must be edited in a piecemeal manner based on user identification to transform to the parametric master model. Any features exhibiting stress in the parametric model may be modified via corrective measures until the stress analysis outcome is satisfactory (Fig. 3, col. 8 lines 2-11).
These references taken either together or in combination with the prior art of record fail to disclose limitations, including:
Claim 1: automatically creating one or more control blocks based on the one or more rules by the computer system; automatically creating a parametric model including a morph set from the unparameterized element model based on the one or more geometric features of the unparameterized element model by the computer system, wherein the morph set is created based on one or more inherited properties of the on-parameterized element model and the one or more control blocks;
Claim 13: receiving one or more rules for automatically creating one or more control blocks of one or more geometric features of the un-parameterized element model by the computer system, wherein the one or more rules comprises identifying the one or more geometric features exhibiting a high stress load; automatically creating morph sets based on 
Claim 18: automatically creating one or more control blocks of the one or more geometric features exhibiting the characteristic by the computer system; identifying one or more geometric features of the un-parameterized computer-aided engineering model exhibiting the characteristic based on the one or more rules by the computer system; automatically creating morph sets based on the control blocks, the unparameterized element model, and one or more inherited properties of the unparameterized element model by the computer system; in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Examiner, Art Unit 2148